249 S.W.3d 913 (2008)
CLOWDER HOUSE FOUNDATION, INC., Plaintiff/Respondent,
v.
Brodie POOLE, Defendant/Appellant.
No. ED 90377.
Missouri Court of Appeals, Eastern District, Division Two.
April 15, 2008.
Michael H. Izsak, John G. Beseau, St. Louis, MO, for appellant.
Kenneth P. Carp, St. Louis, MO, for respondent.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW and KURT S. ODENWALD, JJ.

ORDER
PER CURIAM.
The defendant, Brodie Poole, appeals the denial of her motion to set aside a default judgment entered by the Associate Division of the Circuit Court of the City of St. Louis in the underlying action filed against the defendant by the plaintiff, Clowder House Foundation, Inc. Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
The trial court's judgment is affirmed. Rule 84.16(b)(5).